ON PETITION TO REHEAR.
This case is now before the Court on a petition to rehear. We have carefully examined the petition and brief *Page 575 
in support thereof and find that the matters complained of were thoroughly briefed and discussed in oral argument prior to the rendition of the opinion in this case.
The defendant below in his petition to rehear seems to rely onSchwartz v. Johnson, 152 Tenn. 586, 280 S.W. 32, 47 A.L.R., 323, on the ground that plaintiffs and Burkhart at the time of the collision were engaged in a joint enterprise. In that case the automobile belonged to Jeff D. Johnson and was being used and driven by his young son, Jeff D. Johnson, Jr., at the time of the collision. He was accompanied by the deceased, Edward Schwartz, and it seems they were just riding around in the car drinking whiskey, visiting picture shows, and otherwise enjoying themselves until about 10:00 o'clock at night. The proof showed in that case that both the young boys were drunk at the time of the wreck or intoxicated to the extent that this materially affected the driving of the Johnson boy. The car belonged to young Johnson's father and the deceased was simply riding around with him as were the plaintiffs in this case in the Burkhart car. This Court held that Schwartz and Johnson were not engaged in a joint enterprise and that the Court of Appeals was in error in so holding.
It is next complained that the trial judge should have granted a special charge on the matter of the intoxication of Burkhart. This was gone into in the original opinion. The Court found that Burkhart had had two drinks of liquor about midnight and there was no evidence that he had anything else to drink before the collision. The collision occurred after daylight the next morning. The testimony of the occupants of the car showed that Burkhart was not intoxicated or under the influence of liquor *Page 576 
at the time of the collision. There is no evidence in the record to justify a special charge on this point.
It results that the petition to rehear will be denied.
DEHAVEN, J., dissents.
                       DISSENTING OPINION.